Citation Nr: 0423014	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran's request for waiver of recovery of the 
overpayment of Department of Veterans Affairs (VA) 
educational assistance benefits in the amount of $1,197.07 
was timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1995, and had subsequent service in the Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Fort Snelling, Minnesota Debt Management 
Center.  

The veteran was afforded a travel Board hearing at the 
Portland Regional Office (RO) in March 2004; the transcript 
is of record.


FINDINGS OF FACT

1.  In a letter dated October 5, 2000, the veteran was 
informed by VA of an overpayment of VA educational assistance 
benefits.  He was informed of his appellate and waiver 
rights.

2.  A request for waiver of recovery of the overpayment of 
the original amount of $1,197.07 in VA educational assistance 
benefits was received by VA on May 29, 2001.


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA educational benefits in the original amount of $1,197.07 
was not received.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.963 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA also provides that VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board finds, however, that notice under the VCAA is not 
required by the facts of this particular case.  It has been 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  This is a case in which 
VA is not required to assist as there is no reasonable 
possibly that such aid could substantiate the claim because 
the undisputed facts render the claimant ineligible for the 
claimed benefit.  Id.  

The only issue before the Board is the timeliness of the 
veteran's request for waiver of recovery of the overpayment 
of VA educational assistance benefits.  Because this case 
turns entirely upon legal criteria, and there is no dispute 
as to the factual predicate, there is no indication of any 
further evidentiary development which would be pertinent.  
There is no further factual development, whether performed by 
the veteran or by VA, that could show that the veteran timely 
filed a request for waiver.

The Board concludes that there is no reasonable possibility 
that any further assistance to the veteran would aid in 
substantiating his claim.  For all the foregoing reasons, the 
Board concludes that VA's duties to the veteran have been 
fulfilled.

Discussion

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2003).

The record reflects that the veteran was in receipt of 
educational assistance benefits.  On October 5, 2000, the RO 
issued a letter to the veteran informing him that he had been 
paid more than he was due and effective June 19, 2000, his 
payments were reduced to $268.00 per month due to a change in 
enrollment.  An enclosed VA Form 4107 explained the veteran's 
appellate and waiver rights.

On May 29, 2001, the veteran requested a waiver of recovery 
of the overpayment of VA educational assistance benefits.  In 
June 2001, the Committee denied the veteran's request for 
waiver of recovery of an original overpayment of VA 
educational assistance benefits in the amount of $1,197.07, 
on the basis that the waiver request was not filed within the 
applicable 180-day time limit from the date of notification 
of the indebtedness.  

Subsequently, the Committee considered a waiver request for 
the amount of $2,186.68.  The Committee granted the request 
in part for the amount of $989.61, however, noted that the 
original debt of $1,197.07 was too old for consideration.  

A substantive appeal as to the issue of the timeliness of the 
waiver request was filed.

In March 2004, the veteran was afforded a travel Board 
hearing.  The veteran claimed exceptional circumstances 
prevented him from filing a timely appeal.  The veteran 
testified that he recalled receiving the October 5, 2000, 
letter from VA notifying him of the termination of benefits, 
and the overpayment that had been created on his account.  
The veteran stated that during that time period he was 
unemployed, a single parent unable to provide day care for 
his son, recuperating from a service-connected disability, 
and as a result incurred a mental breakdown.  Treatment 
records from the VA Medical Center in Roseburg indicate that 
on October 31, 2000, the veteran requested a referral to the 
Eugene, Oregon clinic.  He reported problems sleeping and 
nightmares.  Treatment records reflect consultation with Dr. 
Rex W. Turner, a staff psychologist, in December 2000.  The 
veteran complained of loss of employment and family income, 
and reported being extremely anxious about his family's well-
being.

Upon review of the evidence of record, the Board notes that 
the veteran was informed in writing of the overpayment of VA 
educational assistance benefits and his waiver rights by a 
letter dated on October 5, 2000.  This letter was sent to his 
address of record.  There is no indication that it was 
returned as undeliverable, and the veteran specifically 
testified at the travel Board hearing that he recalled 
receiving the letter in October 2000.  There is no evidence 
or allegation that the notification to the veteran of the 
indebtedness was not received by him or received beyond the 
time customarily required for mailing a response. 

The veteran was required to file a request for waiver of 
recovery of the indebtedness within 180 days of notification 
that such indebtedness existed.  His request for waiver of 
recovery of the indebtedness was received in May 2001, more 
than 180 days after the October 5, 2000, notice of 
overpayment.  It is clear that he failed to file a request in 
a timely manner.  Although the Board is sympathetic to the 
veteran's financial circumstances, and the effect on his 
mental health, the veteran's claim must be denied as a matter 
of law.  The Court has held that, where the law and not the 
evidence is dispositive of a claim, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, as the request for waiver of 
recovery of an overpayment of educational assistance benefits 
was not timely filed, the application for waiver of recovery 
of the overpayment in the amount of $1,197.07 is denied.


ORDER

The request for waiver of recovery of overpayment of 
educational assistance benefits in the amount of $1,197.07 
was not timely filed, and the appeal is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



